DETAILED ACTION
Election/Restrictions
	Applicant has elected invention I species III.  The Examiner has determined that claim 1-10 and 16-23 have a unity of invention.  Therefore, claims 1-10 and 16-23 will be examined.
Allowable Subject Matter
Claims 2-10 and 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrett US 2016/0150491 hereinafter referred to as Barrett in view of Narayanswamy et al. US 2017/0134619 hereinafter referred to as Narayanswamy.
In regards to claim 1, Barrett teaches:
"A method for synchronous exposure applicable to a primary camera in a multi-camera system, wherein the multi-camera system comprises the primary camera and at least one secondary camera" 
Barrett teaches in paragraph [0022] inter alia, the data capturing devices can collaboratively perform certain data capturing functions such as image capturing, video capturing.  Barrett paragraph [0031] teaches the data capturing devices 302 may be any of the UEs, slave nodes, or apparatus illustrated in FIGS. 1, 2 and/or 4. The master node may be interpreted as the primary camera and the slave nodes may be interpreted as at least one secondary camera.
"the method comprising: after receiving an instruction for synchronous exposure, obtaining a plurality of initial hardware time codes by acquiring an initial hardware time code of each camera in the multi-camera system"
Barrett paragraph [0031] teaches the data capturing devices 302 can be controlled to collaboratively perform data capturing using a set of time or event based triggers and provide time-coded outputs.  Barrett paragraph [0076] teaches the data capturing device may utilize a time code block 424 to tag the captured data with time information.
"determining a synchronization ... according to the plurality of initial hardware time codes ... synchronize exposure time of all cameras in the multi-camera system"
Barrett Figure 10 teaches output time-synchronized data.
Barrett does not explicitly teach:
"[synchronization] reference value" and "and, based on the synchronization reference value and the initial hardware time code of each camera, determining a frame compensation value corresponding to each camera in the multi-camera system"
 Narayanswamy teaches in paragraph [0053] and Figure 7 the offsets varies the timing of the sync pulse to produce a sync pulse that may be offset with respect to the original sync pulse from internal sync pulse generator 701.  The internal sync pulse 701 may be interpreted as a synchronization reference value.  The offsets may be interpreted as a frame compensation value.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Barrett in view of Narayanswamy to have included the features of "[synchronization] reference value" and "and, based on the synchronization reference value and the initial hardware time code of each camera, determining a frame compensation value corresponding to each camera in the multi-camera system" because system designers that desire such synchronization must design and build a system using programmable logic and firmware to implement precision synchronization capabilities (Narayanswamy [0002]).
"and transmitting the frame compensation value of each of the at least one secondary camera to the corresponding secondary camera, such that when the primary camera adjusts an image length according to the corresponding frame compensation value of the primary camera, each of the at least one secondary camera adjusts an image length of the image according to the received corresponding frame compensation value to [synchronize capture]"
Narayanswamy teaches in paragraph [0053] and Figure 7 each frame compensation value, i.e. offset, is transmitted to respective cameras.  Narayanswamy teaches in paragraph [0053] the programmed offset value is selected based on the desired timing for a camera capture and/or the associated capture delay of the camera.  It would have been obvious for a person with 
	In regards to claim 16, Barrett/Narayanswamy teach all the limitations of claim 1 and claim 16 contains similar limitations in apparatus form.  It would have been obvious for a person with ordinary skill in the art to have practiced the invention as an apparatus.  Therefore, claim 16 is rejected for similar reasoning as applied to claim 1.
In regards to claim 23, Barrett/Narayanswamy teach all the limitations of claim 1 and claim 23 contains similar limitations in article form.  It would have been obvious for a person with ordinary skill in the art to have practiced the invention as an apparatus.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./            Primary Examiner, Art Unit 2422